Citation Nr: 0523451	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  95-21 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include due to exposure to mustard gas.


WITNESS AT HEARING ON APPEAL

Appellant's son


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.  He died in January 1993.  The appellant is his widow.

The instant appeal arose from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Boston, Massachusetts, which denied a claim for 
service connection for the cause of the veteran's death.  

The appellant's son testified at a hearing before the 
undersigned Veterans Law Judge sitting at Boston, 
Massachusetts, in March 1999.  This case was remanded by the 
Board of Veterans' Appeals (Board) in May 1999, November 2003 
and August 2004 for further development.


FINDINGS OF FACT

1.  The death certificate shows that the veteran died in 
January 1993 and that the immediate cause of death was 
cardio-pulmonary failure due to or as a consequence of 
pneumonia.

2.  At the time of his death, the veteran was service-
connected for a gunshot wound scar of the left shoulder, 
muscle group IV.

3.  The veteran's death did not result from any disorder 
incurred in or aggravated by service, to include due to 
exposure to mustard gas.




CONCLUSION OF LAW

A disability incurred in or aggravated by service, to include 
due to exposure to mustard gas, did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1310, 5103, 5103A (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's death certificate showed that the veteran died 
in January 1993 and that the immediate cause of death was 
cardio-pulmonary failure due to or as a consequence of 
pneumonia.  The appellant contends, in substance, that the 
veteran's exposure to chemicals, including mustard gas, in 
service contributed to pulmonary difficulties which in turn 
contributed to the veteran's death.  Alternately, she 
contends that the veteran received a gunshot wound to the 
left shoulder in service which contributed to pulmonary 
difficulties which in turn contributed to his death.

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board of Veterans' Appeals (Board) finds that the 
appellant was provided proper VCAA notice with respect to 
this case.  The appellant was provided with VCAA letters 
dated March 18, 2003, February 24, 2004, September 7, 2004, 
and March 22, 2005.  Those letters provided content complying 
notice to the claimant.  The March 2005 letter informed her 
what information and evidence was needed to substantiate her 
claim for service connection for the cause of the veteran's 
death.  The April 2003 letter advised her that she needed to 
provide information with regard to the veteran's exposure to 
chemicals.  The April 2003 letter also told her that VA would 
get the veteran's VA treatment records.  The 2004 and 2005 
letters advised her that VA would attempt to get any relevant 
federal evidence as well as any private medical evidence 
which she identified and informed him that she needed to 
provide enough information about any records so that they 
could be requested.  Further, the November 2002 supplemental 
statement of the case provided her with the law relevant to 
the VCAA.  With regard to the fourth element of notice, the 
Board notes that VA has literally requested the appellant to 
provide "any evidence in [her] possession" that pertained 
to her claim in the 2004 VCAA letters.  

In Pelegrini the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With respect to the VA's duty to assist, the case has been 
remanded three times for additional development.  VA has 
developed all available service medical records; records from 
the surgeon general's office (as it appears some of the 
veteran's service medical records may be fire-related and the 
National Personnel Records Center has reported that they 
cannot be reconstructed); a statement from the U.S. Army 
Solder and Biological Chemical Command, VA treatment records; 
and VA medical opinions.  The appellant has provided a 
photograph reportedly of the veteran with decontaminating 
equipment; the death certificate; and written statements.  In 
addition, the appellant's son provided relevant testimony 
during the hearing before the undersigned.  The appellant has 
not made the VA aware of any records relevant to the present 
claim that have not been associated with the claims folder.  
Thus, as sufficient data exists to address the merits of the 
aforementioned claim, the Board concludes that the VA has 
adequately fulfilled its statutory duty to assist the 
appellant in the development of the claim.

The appellant has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  Two VA 
medical opinions have been obtained with respect to the issue 
on appeal.  Further medical opinion is not necessary.  
38 U.S.C.A. § 5103A(d)(2)(B) (West 2002).  

In the circumstances of this case, additional efforts to 
assist or notify her in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  In 
order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the 
principal, or primary, cause of death, or that it was a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2004).  
For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2004).

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c) (2004).  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it "contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death."  Id.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in some circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and continued to have such 
condition.  

The Board must determine whether the evidence supports the 
claim or if it is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First, the Board will address the appellant's contentions 
with regard to mustard gas or other chemical exposure.  She 
asserts that her husband was exposed to mustard gas when he 
was stationed at Camp Blanding, Florida, in 1943, and that he 
was also exposed at other times in service.  She states that 
her husband had significant lung problems due to this 
exposure and that he never smoked.  Her son testified that 
the veteran always coughed even though he never smoked.  She 
submitted a photograph reportedly of her husband using 
decontamination equipment.

Service connection may be presumptively established for the 
development of certain claimed conditions when there was 
exposure to specified vesicant agents during active military 
service.  When there was full-body exposure to nitrogen, 
nitrogen mustard, sulfur mustard or Lewisite during active 
service, the listed presumptive conditions do not include 
cardio-pulmonary failure or pneumonia.  38 C.F.R. § 3.316 
(2004).  Accordingly, service connection for the cause of the 
veteran's death on a presumptive basis, as a residual of 
mustard gas exposure, is not warranted.

The Board will therefore turn to the question of whether the 
veteran's cardio-pulmonary failure or pneumonia should be 
service-connected on a direct basis.  A review of the 
available service personnel records indicates that for two 
years, the majority of his time in service, the veteran 
worked as a decontaminating equipment operator.  He worked 
for a year in the European Theatre.  He wore a gas mask and 
protective clothing and he used portable sprays, large power-
driven decontaminating apparatus and other equipment to 
neutralize and remove chemical agents from areas and 
equipment which had been subject to chemical attack.  

The Board realizes that the nature of chemical warfare 
testing was secret and that development of evidence regarding 
exposure during testing is therefore often difficult.  
However, the VA Adjudication Procedure Manual, M21-1, Part 3, 
Chapter 5, Subchapter II, § 5.18 provides information 
concerning the development of claims involving allegations of 
exposure to mustard gas and Lewisite during active service.  
Section 5.18(d) further provides instructions on the 
development of evidence of exposure to chemical weapons 
agents for Army veterans.  The Board remanded this case in 
May 1999 and instructed the RO to develop the case in 
accordance with the aforementioned procedures. 

A request for the National Personnel Records Center to 
provide information about mustard gas/lewisite exposure 
resulted in a response which noted that the veteran's records 
were fire-related and could not be reconstructed.  A response 
from the U.S. Army Solder and Biological Chemical Command 
noted that it had no information directly related to the 
veteran and did not maintain personnel or medical records of 
former members of the military.  The U.S. Army Solder and 
Biological Chemical Command was provided the veteran's 
operator number, regiment, and division, but the U.S. Army 
Solder and Biological Chemical Command stated that it had no 
information related to what unit the veteran was in.  Based 
on the information provided, the U.S. Army Solder and 
Biological Chemical Command stated that exposure to mustard 
agent testing did not occur at Camp Blanding as testing at 
that location never used live mustard agent.  The U.S. Army 
Solder and Biological Chemical Command stated that live 
mustard agent was used at McDill Air Force Base, where the 
appellant reported the veteran was also stationed.  However, 
the U.S. Army Solder and Biological Chemical Command could 
not provide concrete evidence that the veteran was exposed to 
the live agent without protective clothing.  The U.S. Army 
Solder and Biological Chemical Command noted that the 
photograph provided by the appellant did show the operation 
of decontaminating equipment but suggested that it was a 
practice session where a mustard agent was not used as only 
one person was wearing protective clothing.  Thus, there is 
no clear evidence that the veteran was exposed to a live 
chemical agent like mustard gas in service.

There is no indication in any other evidence on file, other 
than through statements by the appellant, that the veteran 
was actually exposed to mustard gas or otherwise subject to 
mustard gas testing in service.  Available service medical 
records, including the service separation examination, are 
negative for any indication of a disorder of the lung.  On 
the basis of the foregoing, the appellant's allegations as to 
the veteran's inservice exposure to mustard gas are not 
substantiated by any other evidence.  It is of note that the 
veteran himself never submitted any statement to VA during 
his lifetime asserting such exposure.

In this case, the appellant had no first-hand information 
regarding the veteran's alleged exposure to mustard gas 
testing in service, but rather only statements her husband 
made to her while he was alive.  The precise content of those 
statements and the context in which they were made are 
unavailable to the Board.  Only the residual hearsay, as 
presented by the appellant, is available for consideration.  
The Board notes that the veteran may have been subject to 
chemical exposure exercises, without exposure to mustard gas.  
As is detailed in M21-1, mustard gas experimentation was only 
conducted with a small subset of active duty service persons.  
Despite the appellant's testimony, the Board does not find 
there to be sufficient evidence that the veteran was exposed 
to mustard gas in service.  Accordingly, the Board finds that 
the veteran was not exposed to mustard gas during active 
service.  Therefore, as exposure to mustard gas has not been 
found, service connection for the cause of the veteran's 
death on a direct basis, as a residual of mustard gas 
exposure, is not warranted.

Even assuming, arguendo, that the veteran was exposed to 
mustard gas or other chemical agent in service, the 
appellant's claim fails because there is no competent 
evidence of a nexus between the claimed in-service exposure 
and a principal or contributory cause of the veteran's death.  
The only competent evidence on this point is the negative 
medical opinion of a VA physician.  The Board notes that 
statements by the appellant to the effect that the veteran's 
death was the result of his service or any incident in 
service do not constitute competent medical evidence.  As a 
layperson, lacking in medical training and expertise, the 
appellant is not competent to address issues which require 
expert medical opinions, to include medical diagnoses or 
opinions as to medical etiology.  See generally Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).

Pursuant to the Board's November 2003 remand, in March 2004, 
a VA physician reviewed the evidence of record and provided a 
medical opinion with regard to mustard gas exposure which 
does not support the appellant's claim.  The physician stated

Regarding the question of whether his 
service related exposure to mustard gas 
was related to his death, I could find no 
reasonable evidence for this.  He did not 
have any, or was not treated for any 
pulmonary symptoms while in the service 
and histories were consistently negative 
for pulmonary disease through the 1980s.  
The chest X-ray showed some increased 
interstitial markings in the lower lobes 
bilaterally and also some left pleural 
thickening.  It is uncertain what the 
etiology of these changes were. . . . . .  
The increased interstitial markings in 
the lower lungs bilaterally are not 
specific.  I do not believe that there is 
any credible evidence that his exposure 
to toxic gases, specific mustard gas in 
the service was related to his cause of 
death, which appeared to be progressive 
pneumonia and probable aspiration 
pneumonia.

Therefore, as there is no competent evidence of a nexus 
between the claimed in-service chemical exposure and a 
principal or contributory cause of the veteran's death, 
service connection for the cause of the veteran's death on a 
direct basis, as a residual of mustard gas or other chemical 
exposure, is not warranted.

Second, the Board will address the appellant's belief that 
the veteran's service-connected gunshot wound scar of the 
left shoulder contributed to his death.  The veteran's 
service separation examination revealed that he was wounded 
in action when he sustained a gunshot wound to the left 
shoulder in April 1945.  At the time of his death, the 
veteran was service-connected with a 10 percent disability 
rating for a gunshot wound scar of the left shoulder, muscle 
group IV.

The November 2003 Board remand requested that a VA physician 
provide an opinion as to whether there was a relationship 
between the veteran's death and his service-connected left 
shoulder gunshot wound residuals.  The March 2004 medical 
opinion, noted above, stated that "the [service-connected] 
left shoulder gunshot wound could have been related to the 
left pleural thickening."  However, it was unclear whether 
this statement indicated that there was a relationship 
between the left pleural thickening and the pneumonia which 
led to the veteran's death.  

Therefore, the Board remanded the case again in August 2004 
to request for the second time that a VA physician provide an 
opinion as to whether there was a relationship between the 
veteran's death and his service-connected left shoulder 
gunshot wound residuals.  The March 2004 physician prepared a 
supplementary opinion in September 2004, stating that at the 
time of his review in March 2004 "I did not believe that 
there was any credible evidence that [the veteran's] left 
shoulder injury [was] related to his cause of death . . . ."  
The physician found that it was not at least as likely as not 
that the veteran's service-connected left shoulder wound to 
include left pleural thickening, whether alone or together 
with some other condition, was the immediate or underlying 
cause of the veteran's death or was etiologically related 
thereto.  The physician noted that he had again reviewed the 
records and that contemporaneous records revealed that there 
were no pulmonary symptoms at the time the veteran was 
injured in the shoulder in April 1945.  While the examiner 
noted that the pleural thickening could have been related to 
the service-connected injury, the cause of death was not 
related.  The examiner also found that there was no credible 
evidence to support the question of whether the gunshot wound 
residuals otherwise contributed to the veteran's death, 
combined to cause death, or aided or lent assistance in the 
production of death.

Thus, the appellant's claim fails because there is no 
competent evidence of a nexus between the service-connected 
left shoulder disorder and a principal or contributory cause 
of the veteran's death.  The only competent evidence on this 
point is the negative medical opinion of a VA physician.  

Thus, taking into consideration all the evidence of record, 
the Board does not find that the veteran's cause of death may 
be related to a disability or symptoms that may be associated 
with service.  Based upon a review of the entire record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for the cause of the 
veteran's death.  As discussed above, the medical evidence 
reveals that there is no relationship between the cause of 
the veteran's death and any exposure to chemicals in service 
or to his service-connected gunshot wound of the left 
shoulder.  Therefore, the Board find that the preponderance 
of the evidence does not support the appellant's claim.  As 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A claim for service connection for the cause of the veteran's 
death is denied.




	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


